SEWARD & KISSEL LLP One Battery Park Plaza New York, New York 10004 Telephone:(212) 574-1200 Facsimile:(212) 480-8421 www.sewkis.com October 2, 2012 Mr. Larry Greene U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Drexel Hamilton Mutual Funds – Drexel Hamilton Multi-Asset Real Return Fund File Nos. 333-173306 and 811-22545 Dear Mr. Greene: Attached herewith please find Post-Effective Amendment No. 2 under the Securities Act of 1933 (the "1933 Act"), and Amendment No. 7 under the Investment Company Act of 1940, as amended to the Registration Statement on Form N-1A (the "Amendment") of Drexel Hamilton Mutual Funds.The Amendment is filed pursuant to paragraph (a) of Rule 485 under the 1933 Act and is marked in accordance with Rule 310 of Regulation S-T to show changes from Post-Effective Amendment No. 1. If you have any questions, please contact the undersigned at (212) 574-1598 or Paul M. Miller at (202) 737-8833. Sincerely, /s/ Keri E. Riemer Keri E. Riemer
